Exhibit LANTRONIX REPORTS RESULTS FOR THE THIRD FISCAL QUARTER ENDED MARCH 31, 2009 IRVINE, Calif., May 13, 2009 Lantronix, Inc. (NASDAQ: LTRX), a leading provider of secure, remote device networking and data center management technologies, today announced financial results for the third fiscal quarter ended March 31, Highlights · Announced the newest addition to the executive team with the appointment of Jeff Kost as senior vice president of worldwide sales. Jeff brings almost two decades of sales experience to his new role at Lantronix in which he'll be responsible for attracting large enterprise customers; · Announced enhancements to the wireless MatchPort b/g PRO with advanced network enablement in addition to SmartRoam, our innovative technology for allowing mobile edge devices to quickly switch between access points within a wireless infrastructure; · Announced Linux support for MatchPort AR, our wired embedded device server product. This offering caters to the growing Linux development community expanding the market opportunity for the product and unleashing the capability for new and innovative applications; · Announced that Mitsubishi Electric, a leading manufacturer of theater and data projector products, selected Lantronix' award-winning XPort embedded networking connectivity module to further provide remote management and monitoring capabilities for its high volume projectors. XPort allows Mitsubishi customers to access, monitor and control equipment from any location via the Internet providing an unprecedented level of real-time business intelligence; · Announced the availability of Lantronix’ newest hybrid Ethernet device server products, the 8- and 16-port EDSPS. Using industry-standard management tools, the desktop multiport device servers allow serial equipment, such as medical devices, kiosks and retail terminals, to be securely accessed and managed via the Internet. Financial
